           Case MDL No. 3004 Document 160 Filed 06/17/21 Page 1 of 4



                                                    UNITED STATES JUDICIAL PANEL
                                                                 on
                                                     MULTIDISTRICT LITIGATION



IN RE: PARAQUAT PRODUCTS LIABILITY
LITIGATION                                                                                        MDL No. 3004



                                                      (SEE ATTACHED SCHEDULE)



                              CONDITIONAL TRANSFER ORDER (CTO −1)


On June 7, 2021, the Panel transferred 9 civil action(s) to the United States District Court for the Southern
District of Illinois for coordinated or consolidated pretrial proceedings pursuant to 28 U.S.C. § 1407. See
_F.Supp.3d_ (J.P.M.L. 2021). Since that time, no additional action(s) have been transferred to the Southern
District of Illinois. With the consent of that court, all such actions have been assigned to the Honorable
Nancy J. Rosenstengel.

It appears that the action(s) on this conditional transfer order involve questions of fact that are common to the
actions previously transferred to the Southern District of Illinois and assigned to Judge Rosenstengel.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict Litigation,
the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the Southern District of
Illinois for the reasons stated in the order of June 7, 2021, and, with the consent of that court, assigned to the
Honorable Nancy J. Rosenstengel.

This order does not become effective until it is filed in the Office of the Clerk of the United States District
Court for the Southern District of Illinois. The transmittal of this order to said Clerk shall be stayed 7 days
from the entry thereof. If any party files a notice of opposition with the Clerk of the Panel within this 7−day
period, the stay will be continued until further order of the Panel.



                                                                    FOR THE PANEL:
                      Jun 17, 2021
                                     Jun 17, 2021




                                                                    John W. Nichols
                                                                    Clerk of the Panel
         Case MDL No. 3004 Document 160 Filed 06/17/21 Page 2 of 4




IN RE: PARAQUAT PRODUCTS LIABILITY
LITIGATION                                                                       MDL No. 3004



                     SCHEDULE CTO−1 − TAG−ALONG ACTIONS



  DIST       DIV.      C.A.NO.     CASE CAPTION


ALABAMA NORTHERN

  ALN         2       21−00611     Rutherford v. Syngenta Crop Protection LLC et al

ARIZONA

  AZ          3       21−08068     Barr v. Syngenta AG et al

ARKANSAS EASTERN

  ARE         3       21−00069     Gray v. Syngenta Crop Protection LLC et al

CALIFORNIA NORTHERN

  CAN         3       21−02585     Haresnape v. Syngenta AG et al
  CAN         3       21−02797     Ward v. Syngenta AG et al
  CAN         3       21−03047     Ayres v. Syngenta Crop Protection, LLC et al
  CAN         3       21−03048     Dietrich v. Syngenta Crop Protection, LLC et al
  CAN         3       21−03049     Larsen v. Syngenta Crop Protection, LLC et al
  CAN         3       21−03051     Glassburn v. Syngenta Crop Protection, LLC et al
  CAN         3       21−03059     Smith v. Syngenta Crop Protection, LLC et al
  CAN         3       21−03229     Parson v. Syngenta Crop Protection, LLC et al
  CAN         3       21−03305     Galasso et al v. Syngenta AG et al
  CAN         3       21−03308     Werking v. Syngenta AG et al
  CAN         3       21−03310     Dove et al v. Syngenta AG et al
  CAN         3       21−03443     Brown Jefferson v. Syngenta AG et al
  CAN         3       21−03879     Vacchino v. Syngenta AG et al
  CAN         3       21−03932     Hensgens v. Syngenta AG et al
  CAN         4       21−02582     Adams v. Syngenta AG et al
  CAN         4       21−02595     Mettetal v. Syngenta AG et al
  CAN         4       21−03233     Milling et al v. Syngenta Crop Protection, LLC et al
  CAN         4       21−03278     Amatucci v. Sygenta AG et al
  CAN         4       21−03409     Jones v. Syngenta AG et al
  CAN         4       21−03424     Hancock v. Syngenta AG et al
  CAN         4       21−03488     Edwards v. Syngenta Crop Protection, LLC et al
  CAN         4       21−03606     Passino et al v. Syngenta AG et al
  CAN         4       21−03650     Ingram v. Sygenta AG et al
  CAN         4       21−03670     Nelson v. Sygenta AG et al
  CAN         4       21−03929     Normand v. Syngenta AG et al
        Case MDL No. 3004 Document 160 Filed 06/17/21 Page 3 of 4


IOWA SOUTHERN

  IAS        4         21−00137   Holliday v. Syngenta AG et al

MARYLAND

  MD         8         21−00908   Spriggs v. Syngenta Crop Protection, LLC et al

MINNESOTA

  MN         0         21−01059   Rysavy v. Syngenta Crop Protection, LLC et al
  MN         0         21−01061   Elmore v. Syngenta Crop Protection, LLC et al
  MN         0         21−01062   Supenia v. Syngenta Crop Protection, LLC et al
  MN         0         21−01063   Gamwell v. Syngenta Crop Protection, LLC et al
  MN         0         21−01064   Trower v. Syngenta Crop Protection, LLC et al
  MN         0         21−01065   McDonald v. Syngenta Crop Protection, LLC et al
  MN         0         21−01066   Kirk v. Syngenta Crop Protection, LLC et al
  MN         0         21−01067   Richmond v. Syngenta Crop Protection, LLC et al
  MN         0         21−01068   McDonald v. Syngenta Crop Protection, LLC et al
  MN         0         21−01106   Cates v. Syngenta Crop Protection, LLC et al
  MN         0         21−01107   Pilgreen v. Syngenta Crop Protection, LLC et al
  MN         0         21−01108   Self v. Syngenta Crop Protection, LLC et al
  MN         0         21−01109   West v. Syngenta Crop Protection, LLC et al
  MN         0         21−01110   Firmin v. Syngenta Crop Protection, LLC et al
  MN         0         21−01111   Gaddis v. Syngenta Crop Protection, LLC et al
  MN         0         21−01112   Smith v. Syngenta Crop Protection, LLC et al
  MN         0         21−01113   Wilson et al v. Syngenta Crop Protection, LLC et al

MISSISSIPPI NORTHERN

  MSN        4         21−00047   Nunnery v. Syngenta AG et al
  MSN        4         21−00059   Ruscoe v. Syngenta AG et al

MISSOURI EASTERN

  MOE        1         21−00081   Strickland v. Syngenta Crop Protection LLC et al
  MOE        1         21−00082   Otten v. Syngenta Crop Protection LLC et al
  MOE        2         21−00029   Adams v. Syngenta Crop Protection LLC et al
  MOE        2         21−00030   McCarty v. Syngenta Crop Protection LLC et al
  MOE        2         21−00031   Hays v. Syngenta Crop Protection, LLC et al

NORTH DAKOTA

   ND        1         21−00088   Moen v. Syngenta Crop Protection LLC et al

PENNSYLVANIA EASTERN

                                  CRANE et al v. SYNGENTA CROP PROTECTION LLC et
  PAE        2         21−01996   al
                                  COPAS et al v. SYNGENTA CROP PROTECTION LLC et
  PAE        2         21−02013   al
                                  FRIDAY et al v. SYNGENTA CROP PROTECTION LLC et
  PAE        2         21−02016   al
  PAE        5         21−02397   LANDIS v. SYNGENTA CROP PROTECTION LLC et al
        Case MDL No. 3004 Document 160 Filed 06/17/21 Page 4 of 4

PENNSYLVANIA MIDDLE

  PAM        4       21−00948     Wurster v. Syngenta Crop Protection LLC et al

TENNESSEE MIDDLE

  TNM        1       21−00033     Morrow v. Syngenta Crop Protection LLC et al
  TNM        1       21−00034     Nichols v. Syngenta Crop Protection LLC et al
